COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00199-CV


IN RE KOLBY LISTENBEE                                                   RELATOR

                                     ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 153-297658-18

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      The court has considered relator’s petition for writ of mandamus, real

parties in interest response, and relator’s reply and is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus is denied.



                                                   PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DELIVERED: July 13, 2018




      1
       See Tex. R. App. P. 47.4, 52.8(d).